 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                             UNITED STATES DISTRICT COURT
15                            CENTRAL DISTRICT OF CALIFORNIA
16 COAST TO COAST COMPUTER                    Case No. 8:18-cv-00252 CJC (KESx)
   PRODUCTS, INC., a California
17 corporation,                               ORDER RE STIPULATED
                                              PROTECTIVE ORDER
18                    Plaintiff,
19              vs.
20 EMPLOYERS RESOURCE
   MANAGEMENT COMPANY, a
21 Virginia Corporation; GEORGE
   GERSEMA, an individual; MARY
22 GERSEMA, an individual; and DOES 1
   through 100, inclusive,
23
               Defendants.
24
25
     AND RELATED COUNTERCLAIM.
26
27
28
                                                        Case No. 8:18-cv-00252 CJC (KESx)
                                                       STIPULATED PROTECTIVE ORDER
     166931.1.DOCX

     460603.1
 1 1.           A.    PURPOSES AND LIMITATIONS
 2              Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public
 4 disclosure and from use for any purpose other than prosecuting this litigation may
 5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6 enter the following Stipulated Protective Order. The parties acknowledge that this
 7 Order does not confer blanket protections on all disclosures or responses to
 8 discovery and that the protection it affords from public disclosure and use extends
 9 only to the limited information or items that are entitled to confidential treatment
10 under the applicable legal principles. The parties further acknowledge, as set forth
11 in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
12 file confidential information under seal; Civil Local Rule 79-5 sets forth the
13 procedures that must be followed and the standards that will be applied when a party
14 seeks permission from the court to file material under seal.
15              B.    GOOD CAUSE STATEMENT
16              This action is likely to involve valuable commercial, financial, and/or
17 proprietary information for which special protection from public disclosure and from
18 use for any purpose other than prosecution of this action is warranted. Such
19 confidential and proprietary materials and information consist of, among other
20 things, confidential information relating to other lawsuits and legal proceedings,
21 confidential business or financial information, information regarding confidential
22 business practices, or other confidential research, development, or commercial
23 information (including information implicating privacy rights of third parties),
24 information otherwise generally unavailable to the public, or which may be
25 privileged or otherwise protected from disclosure under state or federal statutes,
26 court rules, case decisions, or common law. Accordingly, to expedite the flow of
27 information, to facilitate the prompt resolution of disputes over confidentiality of
28 discovery materials, to adequately protect information the parties are entitled to keep
                                                 2              Case No. 8:18-cv-00252 CJC (KESx)
                                                               STIPULATED PROTECTIVE ORDER


     460603.1
 1 confidential, to ensure that the parties are permitted reasonable necessary uses of
 2 such material in preparation for and in the conduct of trial, to address their handling
 3 at the end of the litigation, and serve the ends of justice, a protective order for such
 4 information is justified in this matter. It is the intent of the parties that information
 5 will not be designated as confidential for tactical reasons and that nothing be so
 6 designated without a good faith belief that it has been maintained in a confidential,
 7 non-public manner, and there is good cause why it should not be part of the public
 8 record of this case.
 9 2.           DEFINITIONS
10              2.1   Action:   Coast to Coast Computer Products, Inc. v. Employers
11 Resource Management Company, et al., Case No. 8:18-cv-00252 CJC (KESx) and
12 related counterclaim.
13              2.2   Challenging Party: a Party or Non-Party that challenges the designation
14 of information or items under this Order.
15              2.3   “CONFIDENTIAL” Information or Items: information (regardless of
16 how it is generated, stored or maintained) or tangible things that qualify for
17 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
18 the Good Cause Statement.
19              2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
20 their support staff).
21              2.5   Designating Party: a Party or Non-Party that designates information or
22 items that it produces in disclosures or in responses to discovery as
23 “CONFIDENTIAL.”
24              2.6   Disclosure or Discovery Material: all items or information, regardless
25 of the medium or manner in which it is generated, stored, or maintained (including,
26 among other things, testimony, transcripts, and tangible things), that are produced or
27 generated in disclosures or responses to discovery in this matter.
28
                                                   3               Case No. 8:18-cv-00252 CJC (KESx)
                                                                  STIPULATED PROTECTIVE ORDER


     460603.1
 1              2.7   Expert: a person with specialized knowledge or experience in a matter
 2 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3 an expert witness or as a consultant in this Action.
 4              2.8   House Counsel: attorneys who are employees of a party to this Action.
 5 House Counsel does not include Outside Counsel of Record or any other outside
 6 counsel.
 7              2.9   Non-Party: any natural person, partnership, corporation, association, or
 8 other legal entity not named as a Party to this action.
 9              2.10 Outside Counsel of Record: attorneys who are not employees of a party
10 to this Action but are retained to represent or advise a party to this Action and have
11 appeared in this Action on behalf of that party or are affiliated with a law firm which
12 has appeared on behalf of that party, and includes support staff.
13              2.11 Party: any party to this Action, including all of its officers, directors,
14 employees, consultants, retained experts, and Outside Counsel of Record (and their
15 support staffs).
16              2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17 Discovery Material in this Action.
18              2.13 Professional Vendors: persons or entities that provide litigation support
19 services (e.g., photocopying, videotaping, translating, preparing exhibits or
20 demonstrations, and organizing, storing, or retrieving data in any form or medium)
21 and their employees and subcontractors.
22              2.14 Protected Material: any Disclosure or Discovery Material that is
23 designated as “CONFIDENTIAL.”
24              2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
25 from a Producing Party.
26 3.           SCOPE
27              The protections conferred by this Stipulation and Order cover not only
28 Protected Material (as defined above), but also (1) any information copied or
                                                    4               Case No. 8:18-cv-00252 CJC (KESx)
                                                                   STIPULATED PROTECTIVE ORDER


     460603.1
 1 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 2 compilations of Protected Material; and (3) any testimony, conversations, or
 3 presentations by Parties or their Counsel that might reveal Protected Material.
 4              Any use of Protected Material at trial shall be governed by the orders of the
 5 trial judge. This Order does not govern the use of Protected Material at trial.
 6
 7 4.           DURATION
 8              Even after final disposition of this litigation, the confidentiality obligations
 9 imposed by this Order shall remain in effect until a Designating Party agrees
10 otherwise in writing or a court order otherwise directs. Final disposition shall be
11 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
12 or without prejudice; and (2) final judgment herein after the completion and
13 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
14 including the time limits for filing any motions or applications for extension of time
15 pursuant to applicable law.
16 5.           DESIGNATING PROTECTED MATERIAL
17              5.1   Exercise of Restraint and Care in Designating Material for Protection.
18 Each Party or Non-Party that designates information or items for protection under
19 this Order must take care to limit any such designation to specific material that
20 qualifies under the appropriate standards. The Designating Party must designate for
21 protection only those parts of material, documents, items, or oral or written
22 communications that qualify so that other portions of the material, documents, items,
23 or communications for which protection is not warranted are not swept unjustifiably
24 within the ambit of this Order.
25              Mass, indiscriminate, or routinized designations are prohibited. Designations
26 that are shown to be clearly unjustified or that have been made for an improper
27 purpose (e.g., to unnecessarily encumber the case development process or to impose
28
                                                     5               Case No. 8:18-cv-00252 CJC (KESx)
                                                                    STIPULATED PROTECTIVE ORDER


     460603.1
 1 unnecessary expenses and burdens on other parties) may expose the Designating
 2 Party to sanctions.
 3              If it comes to a Designating Party’s attention that information or items that it
 4 designated for protection do not qualify for protection, that Designating Party must
 5 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6              5.2   Manner and Timing of Designations. Except as otherwise provided in
 7 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 8 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 9 under this Order must be clearly so designated before the material is disclosed or
10 produced.
11              Designation in conformity with this Order requires:
12              (a) for information in documentary form (e.g., paper or electronic documents,
13 but excluding transcripts of depositions or other pretrial or trial proceedings), that
14 the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
15 “CONFIDENTIAL legend”), to each page that contains protected material. If only
16 a portion or portions of the material on a page qualifies for protection, the Producing
17 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
18 markings in the margins).
19              A Party or Non-Party that makes original documents available for inspection
20 need not designate them for protection until after the inspecting Party has indicated
21 which documents it would like copied and produced. During the inspection and
22 before the designation, all of the material made available for inspection shall be
23 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
24 documents it wants copied and produced, the Producing Party must determine which
25 documents, or portions thereof, qualify for protection under this Order. Then, before
26 producing the specified documents, the Producing Party must affix the
27 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
28 portion or portions of the material on a page qualifies for protection, the Producing
                                                     6               Case No. 8:18-cv-00252 CJC (KESx)
                                                                    STIPULATED PROTECTIVE ORDER


     460603.1
 1 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 2 markings in the margins).
 3              (b)   for testimony given in depositions that the Designating Party identify
 4 the Disclosure or Discovery Material on the record, before the close of the deposition
 5 all protected testimony.
 6              (c)   for information produced in some form other than documentary and for
 7 any other tangible items, that the Producing Party affix in a prominent place on the
 8 exterior of the container or containers in which the information is stored the legend
 9 “CONFIDENTIAL.” If only a portion or portions of the information warrants
10 protection, the Producing Party, to the extent practicable, shall identify the protected
11 portion(s).
12              5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
13 failure to designate qualified information or items does not, standing alone, waive
14 the Designating Party’s right to secure protection under this Order for such material.
15 Upon timely correction of a designation, the Receiving Party must make reasonable
16 efforts to assure that the material is treated in accordance with the provisions of this
17 Order.
18 6.           CHALLENGING CONFIDENTIALITY DESIGNATIONS
19              6.1   Timing of Challenges. Any Party or Non-Party may challenge a
20 designation of confidentiality at any time that is consistent with the Court’s
21 Scheduling Order.
22              6.2   Meet and Confer. The Challenging Party shall initiate the dispute
23 resolution process under Local Rule 37.1 et seq.
24              6.3   The burden of persuasion in any such challenge proceeding shall be on
25 the Designating Party. Frivolous challenges, and those made for an improper
26 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
27 parties) may expose the Challenging Party to sanctions. Unless the Designating Party
28 has waived or withdrawn the confidentiality designation, all parties shall continue to
                                                   7              Case No. 8:18-cv-00252 CJC (KESx)
                                                                 STIPULATED PROTECTIVE ORDER


     460603.1
 1 afford the material in question the level of protection to which it is entitled under the
 2 Producing Party’s designation until the Court rules on the challenge.
 3
 4 7.           ACCESS TO AND USE OF PROTECTED MATERIAL
 5              7.1   Basic Principles. A Receiving Party may use Protected Material that is
 6 disclosed or produced by another Party or by a Non-Party in connection with this
 7 Action only for prosecuting, defending, or attempting to settle this Action. Such
 8 Protected Material may be disclosed only to the categories of persons and under the
 9 conditions described in this Order. When the Action has been terminated, a
10 Receiving Party must comply with the provisions of section 13 below (FINAL
11 DISPOSITION).
12 Protected Material must be stored and maintained by a Receiving Party at a location
13 and in a secure manner that ensures that access is limited to the persons authorized
14 under this Order.
15              7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
16 otherwise ordered by the court or permitted in writing by the Designating Party, a
17 Receiving          Party    may     disclose   any    information    or    item    designated
18 “CONFIDENTIAL” only to:
19                    (a)     the Receiving Party’s Outside Counsel of Record in this Action,
20 as well as employees of said Outside Counsel of Record to whom it is reasonably
21 necessary to disclose the information for this Action;
22                    (b)     the officers, directors, and employees (including House Counsel)
23 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
24                    (c)     Experts (as defined in this Order) of the Receiving Party to whom
25 disclosure is reasonably necessary for this Action and who have signed the
26 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27              (d)   the court and its personnel;
28              (e)   court reporters and their staff;
                                                     8               Case No. 8:18-cv-00252 CJC (KESx)
                                                                    STIPULATED PROTECTIVE ORDER


     460603.1
 1              (f)   professional jury or trial consultants, mock jurors, and Professional
 2 Vendors to whom disclosure is reasonably necessary for this Action and who have
 3 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4              (g)   the author or recipient of a document containing the information or a
 5 custodian or other person who otherwise possessed or knew the information;
 6              (h)   during their depositions, witnesses ,and attorneys for witnesses, in the
 7 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 9 not be permitted to keep any confidential information unless they sign the
10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
11 agreed by the Designating Party or ordered by the court. Pages of transcribed
12 deposition testimony or exhibits to depositions that reveal Protected Material may
13 be separately bound by the court reporter and may not be disclosed to anyone except
14 as permitted under this Stipulated Protective Order; and
15              (i)   any mediator or settlement officer, and their supporting personnel,
16 mutually agreed upon by any of the parties engaged in settlement discussions.
17 8.           PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
18 OTHER LITIGATION
19              If a Party is served with a subpoena or a court order issued in other litigation
20 that compels disclosure of any information or items designated in this Action as
21 “CONFIDENTIAL,” that Party must:
22                    (a)    promptly notify in writing the Designating Party. Such
23 notification shall include a copy of the subpoena or court order;
24                    (b)    promptly notify in writing the party who caused the subpoena or
25 order to issue in the other litigation that some or all of the material covered by the
26 subpoena or order is subject to this Protective Order. Such notification shall include
27 a copy of this Stipulated Protective Order; and
28
                                                     9               Case No. 8:18-cv-00252 CJC (KESx)
                                                                    STIPULATED PROTECTIVE ORDER


     460603.1
 1                    (c)    cooperate with respect to all reasonable procedures sought to be
 2 pursued by the Designating Party whose Protected Material may be affected.
 3              If the Designating Party timely seeks a protective order, the Party served with
 4 the subpoena or court order shall not produce any information designated in this
 5 action as “CONFIDENTIAL” before a determination by the court from which the
 6 subpoena or order issued, unless the Party has obtained the Designating Party’s
 7 permission. The Designating Party shall bear the burden and expense of seeking
 8 protection in that court of its confidential material and nothing in these provisions
 9 should be construed as authorizing or encouraging a Receiving Party in this Action
10 to disobey a lawful directive from another court.
11
12 9.           A   NON-PARTY’S         PROTECTED          MATERIAL        SOUGHT         TO      BE
13 PRODUCED IN THIS LITIGATION
14                    (a)    The terms of this Order are applicable to information produced
15 by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
16 information produced by Non-Parties in connection with this litigation is protected
17 by the remedies and relief provided by this Order. Nothing in these provisions should
18 be construed as prohibiting a Non-Party from seeking additional protections.
19                    (b)    In the event that a Party is required, by a valid discovery request,
20 to produce a Non-Party’s confidential information in its possession, and the Party is
21 subject to an agreement with the Non-Party not to produce the Non-Party’s
22 confidential information, then the Party shall:
23                           (1)   promptly notify in writing the Requesting Party and the
24 Non-Party that some or all of the information requested is subject to a confidentiality
25 agreement with a Non-Party;
26                           (2)   promptly provide the Non-Party with a copy of the
27 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
28 reasonably specific description of the information requested; and
                                                    10               Case No. 8:18-cv-00252 CJC (KESx)
                                                                    STIPULATED PROTECTIVE ORDER


     460603.1
 1                           (3)    make the information requested available for inspection by
 2 the Non-Party, if requested.
 3                    (c)    If the Non-Party fails to seek a protective order from this court
 4 within 14 days of receiving the notice and accompanying information, the Receiving
 5 Party may produce the Non-Party’s confidential information responsive to the
 6 discovery request. If the Non-Party timely seeks a protective order, the Receiving
 7 Party shall not produce any information in its possession or control that is subject to
 8 the confidentiality agreement with the Non-Party before a determination by the
 9 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
10 expense of seeking protection in this court of its Protected Material.
11
12 10.          UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14 Protected Material to any person or in any circumstance not authorized under this
15 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
16 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
17 to retrieve all unauthorized copies of the Protected Material, (c) inform the person
18 or persons to whom unauthorized disclosures were made of all the terms of this
19 Order, and (d) request such person or persons to execute the “Acknowledgment and
20 Agreement to Be Bound” that is attached hereto as Exhibit A.
21 11.          INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22 PROTECTED MATERIAL
23              When a Producing Party gives notice to Receiving Parties that certain
24 inadvertently produced material is subject to a claim of privilege or other protection,
25 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
26 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
27 may be established in an e-discovery order that provides for production without prior
28 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                    11               Case No. 8:18-cv-00252 CJC (KESx)
                                                                    STIPULATED PROTECTIVE ORDER


     460603.1
 1 parties reach an agreement on the effect of disclosure of a communication or
 2 information covered by the attorney-client privilege or work product protection, the
 3 parties may incorporate their agreement in the stipulated protective order submitted
 4 to the court.
 5 12.          MISCELLANEOUS
 6              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 7 person to seek its modification by the Court in the future.
 8              12.2 Right to Assert Other Objections. By stipulating to the entry of this
 9 Protective Order no Party waives any right it otherwise would have to object to
10 disclosing or producing any information or item on any ground not addressed in this
11 Stipulated Protective Order. Similarly, no Party waives any right to object on any
12 ground to use in evidence of any of the material covered by this Protective Order.
13              12.3 Filing Protected Material. A Party that seeks to file under seal any
14 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
15 only be filed under seal pursuant to a court order authorizing the sealing of the
16 specific Protected Material at issue. If a Party's request to file Protected Material
17 under seal is denied by the court, then the Receiving Party may file the information
18 in the public record unless otherwise instructed by the court.
19 13.          FINAL DISPOSITION
20              After the final disposition of this Action, as defined in paragraph 4, within 60
21 days of a written request by the Designating Party, each Receiving Party must return
22 all Protected Material to the Producing Party or destroy such material. As used in
23 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
24 summaries, and any other format reproducing or capturing any of the Protected
25 Material. Whether the Protected Material is returned or destroyed, the Receiving
26 Party must submit a written certification to the Producing Party (and, if not the same
27 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
28 (by category, where appropriate) all the Protected Material that was returned or
                                                    12               Case No. 8:18-cv-00252 CJC (KESx)
                                                                    STIPULATED PROTECTIVE ORDER


     460603.1
 1 destroyed and (2)affirms that the Receiving Party has not retained any copies,
 2 abstracts, compilations, summaries or any other format reproducing or capturing any
 3 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 4 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 5 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 6 reports, attorney work product, and consultant and expert work product, even if such
 7 materials contain Protected Material. Any such archival copies that contain or
 8 constitute Protected Material remain subject to this Protective Order as set forth in
 9 Section 4 (DURATION).
10 14.          Any violation of this Order may be punished by any and all appropriate
11 measures including, without limitation, contempt proceedings and/or monetary
12 sanctions.
13
14 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15
     Dated: March 25, 2019                   ALPERT, BARR & GRANT, APLC
16
17
18                                           By: _____________/s/______________
                                                 David M. Almaraz
19                                               Attorneys for Plaintiff and
                                                 Counterdefendant COAST TO
20                                               COAST COMPUTER PRODUCTS,
                                                 INC.
21
22
23
24
25
26
27
28
                                               13              Case No. 8:18-cv-00252 CJC (KESx)
                                                              STIPULATED PROTECTIVE ORDER


     460603.1
     Dated: March 25, 2019      MITCHELL SILBERBERG & KNUPP LLP
 1
 2
 3                              By: _____________/s/______________
                                    Karen Pagnanelli
 4                                  Attorneys for Defendant and
                                    Counterclaimant
 5                                  EMPLOYERS RESOURCE
                                    MANAGEMENT COMPANY; and
 6                                  Defendants GEORGE GERSEMA;
                                    and MARY GERSEMA
 7
 8
 9
10
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
11
12 Dated: March 26, 2019               __
                                       _____________________________
                                        _________________________
13                                     Hon. Ka
                                            Karen
                                              aren E. Scott
                                       United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  14             Case No. 8:18-cv-00252 CJC (KESx)
                                                STIPULATED PROTECTIVE ORDER


     460603.1
 1                                            EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I,       ______________________________[print              or    type     full    name],       of
 4 _________________________________ [print or type full address], declare under
 5 penalty of perjury that I have read in its entirety and understand the Stipulated
 6 Protective Order that was issued by the United States District Court for the Central
 7 District of California on [______] in the case of Coast to Coast Computer Products,
 8 Inc. v. Employers Resource Management Company, et al., Case No. 8:18-cv-00252
 9 CJC (KESx). I agree to comply with and to be bound by all the terms of this Stipulated
10 Protective Order and I understand and acknowledge that failure to so comply could
11 expose me to sanctions and punishment in the nature of contempt. I solemnly promise
12 that I will not disclose in any manner any information or item that is subject to this
13 Stipulated Protective Order to any person or entity except in strict compliance with the
14 provisions of this Order.
15              I further agree to submit to the jurisdiction of the United States District Court
16 for the Central District of California for the purpose of enforcing the terms of this
17 Stipulated Protective Order, even if such enforcement proceedings occur after
18 termination of this action. I hereby appoint ____________________ [print or type full
19 name] of _________________________________ [print or type full address and
20 telephone number] as my California agent for service of process in connection with
21 this action or any proceedings related to enforcement of this Stipulated Protective
22 Order.
23 Date: _____________________________
24 City and State where sworn and signed: __________________________________
25
26 Printed name: ______________________________________
27
28 Signature: ____________________________________________
                                                   15               Case No. 8:18-cv-00252 CJC (KESx)
                                                                   STIPULATED PROTECTIVE ORDER


     460603.1
